[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT           FILED
                   ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                         OCT 31, 2006
                          No. 06-11749
                                                       THOMAS K. KAHN
                      Non-Argument Calendar
                                                           CLERK
                    ________________________

                 D. C. Docket No. 04-21900-CV-AJ


FLICK MORTGAGE INVESTORS, INC.,


                                                  Plaintiff-Appellant,

                               versus

METROPOLIS PROMOTION INVESTMENTS &
PROPERTIES (1993) LTD.,
ANGLO-SAXON REAL ESTATE AGENCY (ISRAEL 1992), LTD.,


                                                  Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________

                         (October 31, 2006)
Before TJOFLAT, BIRCH and MARCUS, Circuit Judges.

PER CURIAM:

      Flick Mortgage Investors, Inc. (“Flick”) appeals the district court’s dismissal

of its complaint, alleging unfair competition and violation of the Florida Deceptive

and Unfair Trade Practices Act (“FDUPTA”), against Defendants Metropolis

Promotion Investments & Properties (1993), Ltd. (“Metropolis”) and Anglo-Saxon

Real Estate Agency (Israel 1992) Ltd. (“Anglo-Saxon”). The district court dismissed

the complaint for lack of personal jurisdiction over the Defendants after concluding

that although the Florida long-arm statute, Fla. Stat. § 48.193(1)(b), was satisfied, the

Defendants did not have sufficient minimum contacts under the Due Process Clause

of the Fourteenth Amendment to allow the exercise of personal jurisdiction over

them in a court in Florida. On appeal, Flick argues the district court erred in its

“minimum contacts” analysis and its conclusion that the Defendants’ 1998 meeting

with the President of Flick was insufficient to satisfy due process because the meeting

was non-essential to the parties’ future dealings. After careful review, we affirm.

      We review a dismissal for lack of personal jurisdiction de novo. See Meier ex

rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1268 (11th Cir.2002); Alexander

Proudfoot Co. World Hqrtrs. L.P. v. Thayer, 877 F.2d 912, 916 (11th Cir. 1989).

“When the district court does not conduct a discretionary evidentiary hearing on a

                                           2
motion to dismiss for lack of personal jurisdiction, the plaintiff must establish a prima

facie case of personal jurisdiction over the nonresident defendant.” Cable/Home

Commc’n Corp. v. Network Prods., Inc., 902 F.2d 829, 855 (11th Cir. 1990).

       On appeal, Flick argues that the district court erroneously concluded that

exercising specific jurisdiction over the Defendants in Florida would not comport

with fundamental notions of fair play and substantial justice, within the meaning of

Int’l Shoe Co. v. Washington, because the Defendants did not have sufficient

minimum contacts with the state. See 326 U.S. 310, 316 (1945) (holding that the

fundamental inquiry of specific jurisdiction is whether the defendant has such

“minimum contacts with [Florida] such that the maintenance of the suit does not

offend ‘traditional notions of fair play and substantial justice.’” (citation omitted)).

An analysis of whether personal jurisdiction exists requires a court to determine

whether the exercise of jurisdiction comports with both the forum state’s long-arm

statute, here Fla. Stat. § 48.193, and the Due Process Clause of the Fourteenth

Amendment to the United States Constitution. Mut. Serv. Ins. Co. v. Frit Indus., Inc.,

358 F.3d 1312, 1319 (11th Cir. 2004).1

       1
        Because we conclude that the Defendants’ contacts with Florida were insufficient to satisfy
the Due Process Clause of the United States Constitution, we do not reach the issue as to whether
those contacts would satisfy the requirements of Florida's long-arm statute, which provides:

       (1) Any person, whether or not a citizen or resident of this state, who personally or
       through an agent does any of the acts enumerated in this subsection thereby submits

                                                3
        The due process inquiry consists of asking whether “(1) the nonresident

defendant has purposefully established minimum contacts with the forum . . . and (2)

the exercise of jurisdiction will not offend ‘traditional notions of fair play and

substantial justice.’ ” SEC v. Carrillo, 115 F.3d 1540, 1542 (11th Cir. 1997) (internal

quotation marks and citations omitted). We agree with the district court that the

Defendants’ singular contact with Florida, consisting of a 1998 meeting during which

preliminary financing discussions took place, but no formal written or oral agreement

was reached, and during which Flick voluntarily provided the Defendants’

representatives with brochures bearing Flick’s name and mark, was insufficient to

show purposeful availment and, accordingly, was insufficient to establish purposeful

availment. We are unpersuaded by Flick’s suggestion that, the mere (voluntary)

exchange of Flick’s name and mark in Florida changes the result where the record

makes clear that the alleged misappropriation and acts of unfair competition took



        himself or herself ··· to the jurisdiction of the courts of this state for any cause of
        action arising from the doing of any of the following acts:

        ···

        (b) Committing a tortious act within this state.

Fla. Stat. § 48.193(1). The district court concluded that § (1)(b) was satisfied. We need not reach
the Florida long arm statute issue because even if Florida’s statute is satisfied, Flick fails to establish
the second prong of the inquiry: showing that the exercise of jurisdiction in the circumstances of this
case comports with the Due Process clause.

                                                    4
place in Israel. In short, after de novo review, we discern no error in the district

court’s minimum-contacts analysis and dismissal of the complaint for lack of personal

jurisdiction.

      AFFIRMED.




                                         5